Citation Nr: 0020042	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 8, 1996, 
for the award of disability compensation benefits for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO.


FINDINGS OF FACT

1.  By a decision entered on August 15, 1995, the RO denied 
service connection for PTSD.

2.  The veteran was notified of the RO's August 15, 1995, 
decision, and his appellate rights, by letter dated on August 
18, 1995.

3.  No notice of disagreement (NOD) was received at the RO 
during the one-year period following the mailing of the 
August 18, 1995, notification.

4.  On April 8, 1996, the veteran submitted additional 
evidence in support of his claim, and asked that the claim be 
reconsidered.

5.  By a decision entered in March 1998, the Board granted 
service connection for PTSD.


CONCLUSION OF LAW

An effective date earlier than April 8, 1996, for the award 
of disability compensation benefits for PTSD, is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 3.400, 20.200, 20.201, 
20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
disability compensation benefits for PTSD should be May 25, 
1994-the day the RO first received his original application 
for benefits.  He maintains that he continuously prosecuted 
his PTSD claim from that time to the time that the Board 
granted the claim in March 1998.

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
A NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result.  
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.201 (1999).  
Special wording is not required, but the NOD must be in terms 
which can reasonably be construed as expressing disagreement 
with the determination and a desire for appellate review.  
38 C.F.R. § 20.201 (1999).

Except in the case of simultaneously contested claims, a NOD 
must be filed within one year from the date that the AOJ 
mails to the claimant notice of the determination in 
question.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).  If no NOD is filed within the prescribed 
period, the AOJ's determination shall become final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).

A claim that has been the subject of a prior final decision 
can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  With exceptions not here applicable, if a claim is 
granted pursuant to an application to reopen, the effective 
date of the resulting award can be no earlier than the date 
of receipt of such application.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (1999).

In the present case, the record shows that the RO denied the 
veteran's original claim of service connection for PTSD by a 
decision entered on August 15, 1995.  The record further 
shows that he was notified of the RO's August 15, 1995, 
decision, and of his appellate rights, by letter dated on 
August 18, 1995.  The salient question to be addressed is 
whether a NOD was received by the RO during the one-year 
period following the mailing of the August 18, 1995, 
notification.  This is so because, as outlined above, if no 
NOD was received during that time frame, then the August 15, 
1995, decision became final, and the effective date of any 
later award, granted pursuant to an application to reopen, 
could be no earlier than the date of receipt of such 
application.

In this regard, the Board notes that the RO received three 
written communications from the veteran and his 
representative during the one-year period following the 
mailing of the August 18, 1995, notification.  The first 
communication, dated in November 1995, consisted of a Request 
for and Consent to Release of Information from Claimant's 
Records, with cover letter, requesting a copy of a report 
from the United States Army & Joint Services Environmental 
Support Group.  The second communication, dated in April 
1996, consisted of a Statement in Support of Claim from the 
veteran, with attachments.  The veteran requested that his 
claim be "reconsidered" on the basis of additional evidence 
received, and stated, "I do not wish this to be considered a 
[NOD] at this time."  The third communication, dated in July 
1996, consisted of a letter from the veteran's 
representative, stating as follows:

	The above[-]named [v]eteran was denied 
compensation by your letter . . . dated 
8/18/95.  Subsequently[,] the [v]eteran 
submitted a request for reconsideration and 
that request is presently under development 
by the [RO].  The [v]eteran indicated that he 
did not wish his re-opened claim to be 
considered as a [NOD].  This letter is to 
ensure that, should [the veteran's] claim 
again be denied, continuity has been 
established to protect benefits back to the 
date of his original claim when and if it is 
approved at some point in the future.

The Board finds that none of these three communications 
satisfies the legal requirements for a NOD.  The November 
1995 communication amounted to nothing more than a request 
for release of evidence, and the April 1996 communication by 
its own terms indicated that it was not to be considered a 
NOD.  And while the July 1996 communication purported to 
preserve the "continuity" of the veteran's claim, that 
communication referred only to "reconsideration" of the 
claim in question on the basis of additional evidence 
received, and made no mention of any disagreement or 
dissatisfaction with the initial August 1995 adjudication per 
se.  Neither does it contain anything to suggest that the 
veteran intended to contest the result of the August 1995 
adjudication through the appellate process.  38 C.F.R. 
§ 20.201 (1999).

Inasmuch as no NOD was received by the RO during the one-year 
period following the mailing of the August 18, 1995, 
notification, the RO's August 15, 1995, decision is final.  
Consequently, as noted above, the effective date of the later 
grant of disability compensation benefits for PTSD can be no 
earlier than the date of receipt of the veteran's subsequent 
application to reopen.  Here, the veteran first expressed an 
intent to reopen his PTSD claim in an April 1996 
communication, received at the RO on April 8, 1996.  
Accordingly, the effective date of the award of disability 
compensation benefits for PTSD can be no earlier than April 
8, 1996.  The appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

